dissenting opinion.
Barber, Judge:
I am unable to concur with the majority of the court in the disposition of this case. .
The record indicates that these sewing machines are not unlike those in ordinary use, except that they make what is called “the invisible stitch.” It is conceded that the Boston Trade School is *66an educational institution and tbat therein girls are taught to use the machine. The following paragraph taken from the evidence shows the part the machine plays in their education;
The school conducts principally four courses, namely, millinery, dressmaking, straw machine operating, and clothing machine operating, and this machine is used in connection with teaching on the straw machine operating. It is asked for particularly because a considerable number of girls who are educated in that school have gone in the straw machino operating shop, where they require them to know something about the operation of a machine with a concealed stitch, and we desire this machine to teach them how to run a machine of that character.
The opinion of the Board of General Appraisers in this case is as follows:
In this case a straw sewing machine imported by the Boston Trade School for Girls was assessed for duty under paragraph 197 of the tariff act of 1909 as a sewing machine and is claimed to be free of duty under paragraph 650 as scientific apparatus. Counsel for the Government at the hearing of this case admits that the machine is for an educational institution and is to be used for educational purposes, and further that all the requirements of the regulations of the Secretary of the Treasury have been complied with. See E. H. Sargent & Co.’s case, G. A. 5532 (T. D. 24902). The protest is sustained and the collector directed to reliquidato the entry accordingly.
I have quoted this opinion in full because to my mind it points unerringly to the results which will follow the opinion of the court in this and the- case of the United States v. Kastor & Bros., concurrently decided. Hereafter if an article is imported for use in teaching in an educational institution it will be entitled to free entry, if the regulations of the Secretary of Treasury are complied with, without regard to whether it is or is not a philosophical or scientific apparatus, utensil, or instrument.
In this case sewing machines are eo nomine provided for in paragraph 197 .of the act, which fact alone, I think, requires that the assessment of the collector be sustained.
For reasons stated in my dissenting opinion in the Kastor case, I would reverse the judgment of the Board of General Appraisers.